UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 10/31 Date of reporting period: 1/31/17 Item 1. Schedule of Investments. TEMPLETON GLOBAL INVESTMENT TRUST Statement of Investments, January 31, 2017 (unaudited) Templeton Foreign Smaller Companies Fund Industry Shares Value Common Stocks 96.1% Belgium 1.2% Ontex Group NV Personal Products 34,740 $ 1,050,704 Brazil 2.1% Grendene SA Textiles, Apparel & Luxury Goods 178,100 1,046,234 M Dias Branco SA Food Products 20,000 786,556 1,832,790 Canada 7.1% a Badger Daylighting Ltd Construction & Engineering 61,700 1,562,877 Dorel Industries Inc., B. Household Durables 14,500 400,922 Enerflex Ltd Energy Equipment & Services 57,600 810,912 a Genworth MI Canada Inc Thrifts & Mortgage Finance 20,700 518,772 Laurentian Bank of Canada Banks 9,920 448,457 Mullen Group Ltd Energy Equipment & Services 69,400 999,424 Russel Metals Inc Trading Companies & Distributors 42,100 873,041 Shawcor Ltd Energy Equipment & Services 20,800 580,707 6,195,112 China 3.8% China ZhengTong Auto Services Holdings Ltd Specialty Retail 1,164,500 414,234 Goodbaby International Holdings Ltd Household Products 1,623,000 709,113 Greatview Aseptic Packaging Co. Ltd Containers & Packaging 1,384,000 659,986 Minth Group Ltd Auto Components 134,000 435,214 Shanghai Haohai Biological Technology Co. Ltd., H. Biotechnology 106,100 509,376 Xtep International Holdings Ltd Textiles, Apparel & Luxury Goods 1,374,000 582,612 3,310,535 Colombia 0.9% b Gran Tierra Energy Inc. (CAD Traded) Oil, Gas & Consumable Fuels 263,500 675,952 b Gran Tierra Energy Inc. (USD Traded) Oil, Gas & Consumable Fuels 57,800 149,124 825,076 Finland 3.7% Amer Sports OYJ Leisure Products 63,040 1,671,875 Huhtamaki OYJ Containers & Packaging 41,760 1,532,575 3,204,450 Germany 6.6% Gerresheimer AG Life Sciences Tools & Services 21,460 1,742,390 Grand City Properties SA Real Estate Management & Development 62,650 1,140,486 Jenoptik AG Electronic Equipment, Instruments & Components 66,880 1,277,407 Rational AG Machinery 3,590 1,627,519 5,787,802 Hong Kong 6.5% Luk Fook Holdings (International) Ltd Specialty Retail 401,000 1,180,939 Techtronic Industries Co. Ltd Household Durables 362,790 1,257,780 Value Partners Group Ltd Capital Markets 1,417,700 1,226,038 Vinda International Holdings Ltd Household Products 277,000 551,933 VTech Holdings Ltd Communications Equipment 117,600 1,462,621 5,679,311 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Smaller Companies Fund (continued) Industry Shares Value Common Stocks (continued) India 2.7% Dewan Housing Finance Corp. Ltd Thrifts & Mortgage Finance 339,563 $ 1,431,129 LIC Housing Finance Ltd Thrifts & Mortgage Finance 111,005 910,121 2,341,250 Indonesia 1.1% b,c Sakari Resources Ltd Metals & Mining 1,342,000 993,408 Italy 4.4% Azimut Holding SpA. Capital Markets 27,119 485,919 Interpump Group SpA Machinery 92,946 1,744,668 b,d Technogym SpA, Reg S Leisure Products 199,720 995,969 a Tod’s SpA. Textiles, Apparel & Luxury Goods 8,201 590,882 3,817,438 Japan 21.5% Anritsu Corp Electronic Equipment, Instruments & Components 77,200 533,192 Asics Corp Textiles, Apparel & Luxury Goods 80,500 1,568,871 Bunka Shutter Co. Ltd Building Products 73,300 591,281 Capcom Co. Ltd Software 29,200 618,465 Daibiru Corp Real Estate Management & Development 88,000 798,689 Descente Ltd Textiles, Apparel & Luxury Goods 75,500 858,388 Dowa Holdings Co. Ltd. Metals & Mining 164,000 1,395,528 Fuji Oil Holdings Inc Food Products 49,600 992,571 IDOM Inc Specialty Retail 86,600 566,675 Kobayashi Pharmaceutical Co. Ltd Personal Products 35,358 1,574,806 KYB Corp Auto Components 91,000 443,981 a,b Laox Co. Ltd Specialty Retail 67,000 414,690 MEITEC Corp Professional Services 39,300 1,477,208 Nachi-Fujikoshi Corp Machinery 149,000 730,916 Nihon Parkerizing Co. Ltd Chemicals 70,700 865,791 Square Enix Holdings Co. Ltd Software 22,300 637,792 Sumitomo Rubber Industries Ltd Auto Components 81,400 1,272,157 TechnoPro Holdings Inc Professional Services 21,400 738,062 Tsugami Corp Machinery 67,100 409,961 Tsumura & Co Pharmaceuticals 59,200 1,714,119 Ushio Inc Electrical Equipment 45,800 581,954 18,785,097 Luxembourg 1.3% b Stabilus SA Machinery 19,310 1,167,220 Netherlands 5.2% Aalberts Industries NV Machinery 50,287 1,761,379 Arcadis NV Construction & Engineering 90,620 1,229,538 d Refresco Group NV, Reg S Beverages 100,038 1,507,955 4,498,872 Philippines 0.7% Vista Land & Lifescapes Inc Real Estate Management & Development 5,540,300 565,411 Poland 0.8% CCC SA Textiles, Apparel & Luxury Goods 13,010 671,128 South Korea 4.8% BNK Financial Group Inc Banks 117,243 868,508 DGB Financial Group Inc Banks 158,628 1,359,675 Hyundai Mipo Dockyard Co. Ltd Machinery 9,649 480,986 | 2 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Smaller Companies Fund (continued) Industry Shares Value Common Stocks (continued) South Korea (continued) KIWOOM Securities Co. Ltd Capital Markets 5,704 $ 359,628 Korea Investment Holdings Co. Ltd Capital Markets 28,424 1,147,826 4,216,623 Spain 1.8% Construcciones y Auxiliar de Ferrocarriles SA. Machinery 28,960 1,175,354 Tecnicas Reunidas SA Energy Equipment & Services 11,063 438,250 1,613,604 Sweden 3.2% Cloetta AB, B Food Products 155,690 524,898 Tethys Oil AB Oil, Gas & Consumable Fuels 75,650 639,783 d The Thule Group AB, Reg S Leisure Products 99,780 1,618,146 2,782,827 Switzerland 5.0% b Basilea Pharmaceutica AG Biotechnology 5,910 430,822 Bucher Industries AG. Machinery 5,700 1,544,860 Logitech International SA Technology Hardware, Storage & Peripherals 37,690 1,080,572 Vontobel Holding AG Capital Markets 23,810 1,331,532 4,387,786 Taiwan 3.0% Chicony Electronics Co. Ltd Technology Hardware, Storage & Peripherals 515,938 1,219,266 Tripod Technology Corp Electronic Equipment, Instruments & Components 585,000 1,431,244 2,650,510 Thailand 1.5% TISCO Financial Group PCL, fgn Banks 772,800 1,342,852 United Kingdom 7.2% Bellway PLC Household Durables 14,598 456,078 Bovis Homes Group PLC Household Durables 38,370 398,385 Devro PLC Food Products 103,972 215,772 DFS Furniture PLC Household Durables 263,830 739,156 Foxtons Group PLC Real Estate Management & Development 342,924 418,373 JRP Group PLC Insurance 365,996 671,624 Laird PLC Electronic Equipment, Instruments & Components 230,581 480,697 b LivaNova PLC Health Care Equipment & Supplies 18,536 891,674 Oxford Instruments PLC Electronic Equipment, Instruments & Components 93,944 834,787 SIG PLC. Trading Companies & Distributors 447,382 578,450 b Vectura Group PLC Pharmaceuticals 364,390 597,180 6,282,176 Total Common Stocks (Cost $74,981,743) 84,001,982 Preferred Stocks (Cost $400,335) 0.5% Brazil 0.5% e Alpargatas SA, 2.893%, pfd Textiles, Apparel & Luxury Goods 141,700 467,244 Total Investments before Short Term Investments (Cost $75,382,078) 84,469,226 |3 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Smaller Companies Fund (continued) Principal Amount Value Short Term Investments 6.0% U.S. Government and Agency Securities (Cost $2,599,968) 3.0% United States 3.0% f FHLMC, 2/01/17 $ 2,600,000 $ 2,600,000 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $2,606,563) 3.0% Money Market Funds 3.0% United States 3.0% g,h Institutional Fiduciary Trust Money Market Portfolio, 0.15% 2,606,563 2,606,563 Total Investments (Cost $80,588,609) 102.6% . 89,675,789 Other Assets, less Liabilities (2.6)% (2,247,306 ) Net Assets 100.0% $ 87,428,483 See Abbreviations on page 8. a A portion or all of the security is on loan at January 31, 2017. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At January 31, 2017, the aggregate value of these securities was $4,122,070, representing 4.7% of net assets. e Variable rate security. The rate shown represents the yield at period end. f The security was issued on a discount basis with no stated coupon rate. g See Note 5 regarding investments in affiliated management investment companies. h The rate shown is the annualized seven-day yield at period end. |4 TEMPLETON GLOBAL INVESTMENT TRUST Notes to Statement of Investments (unaudited) Templeton Foreign Smaller Companies Fund 1. ORGANIZATION Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of six separate funds and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). Templeton Foreign Smaller Companies Fund (Fund) is included in this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |5 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Fund’s business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Fund’s NAV is not calculated, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At January 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 82,250,165 Unrealized appreciation $ 17,349,775 Unrealized depreciation (9,924,151 ) Net unrealized appreciation (depreciation) $ 7,425,624 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended January 31, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 2,729,030 2,367,476 (2,489,943 ) 2,606,563 $ 2,606,563 $ 31,854 $- 0.0 % a a Rounds to less than 0.1%. |6 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2017, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: Indonesia $ — $ — $ 993,408 $ 993,408 All Other Equity Investments a,b 83,475,818 — — 83,475,818 Short Term Investments 2,606,563 2,600,000 — 5,206,563 Total Investments in Securities $ 86,082,381 $ 2,600,000 $ 993,408 $ 89,675,789 a For detailed categories, see the accompanying Statement of Investments. b Includes common and preferred stocks. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the three months ended January 31, 2017, is as follows: Net Change in Unrealized Net Appreciation Balance at Transfers Realized Net Unrealized Balance (Depreciation) on Beginning of Into (Out of) Transfers Cost Basis Gain Appreciation at End Assets Held at Period Period Purchases Sales Level 3 Out of Level 3 Adjustments (Loss) (Depreciation) of Period End Assets: Investments in Securities: Equity Investments: Indonesia $ 1,089,151 $— $— $— $— $— $— $ (95,743 ) $ 993,408 $ (95,743 ) |7 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) Significant unobservable valuation inputs developed by the VC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of January 31, 2017, are as follows: Impact to Fair Fair Value at Value if Input Description End of Period Valuation Technique Unobservable Inputs Amount Increases a Assets: Investments in Securities: Discount for lack of Indonesia $ 993,408 Market Comparables marketability 10.3 % Decrease b a Represents the directional change in the fair value of the Level 3 financial instruments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Represents a significant impact to fair value but not net assets. 7. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Fund’s financial statements and related disclosures. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |8 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Investment Trust By /s/Laura F.
